FILED
                             NOT FOR PUBLICATION                            JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MI AE LEE, aka Mi Ae Jeong; BYUNG                No. 07-70494
KI JEONG; JAE WOO JEONG; HYE
YUN JEONG,                                       Agency Nos. A75-701-
                                                 542/43/44/45
              Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 4, 2013**
                                Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and GLEASON, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Mi Ae Lee, Byung Ki Jeong, Jae Woo Jeong, and Hye Yun Jeong

(“Petitioners”), citizens of the Republic of Korea, petition for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing their appeal of an immigration

judge’s decision finding them removable and ineligible for relief. Petitioners

assert the immigration judge’s refusal to grant a continuance during their removal

proceedings was a clear abuse of discretion and a violation of their due process

rights. They also maintain that the revocation of Mi Ae Lee’s original I-140

petition was invalid for lack of notice such that the “porting” of the I-140 petition

to a successor employer preserves their eligibility to adjust status. This Court has

jurisdiction under 8 U.S.C. § 1252. We review BIA rulings on questions of law,

including alleged due process violations, de novo. Mendez-Mendez v. Mukasey,

525 F.3d 828, 832 (9th Cir. 2008). We deny the petition for review.

      Petitioners had almost a full year to file an immigration application or present

additional evidence in their case. They did neither. The BIA did not err in finding

that the immigration judge’s refusal to grant a continuance was not an abuse of

discretion nor did it constitute a violation of due process rights. See Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009); Vilchez v. Holder, 682 F.3d 1195, 1199 (9th Cir.

2012).




                                           2
      The revocation of the I-140 petition due to fraud was valid even if Petitioners

never received notice of the revocation. 8 U.S.C. § 1155; Intelligence Reform and

Terrorism Prevention Act of 2004, P.L. No. 108-458, § 5304(c), 118 Stat. 3638, 3736

(2004). Thus, the BIA did not err in concluding that because Petitioners have no valid

I-140 petition, they cannot adjust their status. 8 U.S.C. § 1255(a); see also Herrera

v. U.S. Citizenship & Immigration Servs., 571 F.3d 881, 886-89 (9th Cir. 2009)

(portability provisions do not affect BIA’s revocation authority).

      PETITION FOR REVIEW DENIED.




                                          3